Citation Nr: 1411380	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pains due to undiagnosed illness based on Persian Gulf War (PGW) service, to include bilateral knee and shoulder pains.

2.  Entitlement to service connection for broken ribs.

3.  Entitlement to service connection for herpes. 

4.  Entitlement to service connection for genital warts.

5.  Entitlement to service connection for shingles with residuals of nerve and joint pains.

6.  Entitlement to service connection for a skin rash, to include as due to undiagnosed illness based on PGW service. 

7.  Entitlement to service connection for bilateral vision loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and from April 1987 to January 1991.  He also had a period of service in the Florida National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before the Board in September 2010; the transcript has been associated with the record.

In January 2011, the Board dismissed (per the Veteran's request) claims of entitlement to service connection for left eye stye and right ankle strain.  The same decision granted service connection for tinnitus.  Consequently, these matters are no longer in appellate status.  The Board remanded the claims listed on the cover page for further development and adjudication.  The matters have been returned to the Board and are now ready for appellate disposition.  The Board notes the claims for bilateral knee and shoulder pain have been recharacterized as they appear on the cover page. 

The claims for bilateral vision loss and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theatre of Operations from August 1990 to April 1991.

2.  Affording the Veteran all reasonable doubt, the Veteran's joint pains, to include bilateral knee and shoulder pains, are due to undiagnosed illness as result of the Veteran's PGW service. 

3.  The Veteran is not currently shown to have genital warts, herpes, shingles with residuals of nerve and joint pains, or broken ribs.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pains, to include bilateral knee and shoulder pains, as due to undiagnosed illness, have been met.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for genital warts have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).
3.  The criteria for service connection for shingles with residuals of nerve and joint pains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for herpes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The criteria for service connection for broken ribs have not been met.                38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran adjudication notice by letter dated in November 2007.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

In April 2008, the Board remanded the Veteran's claims for attempts to be made to obtain treatment records of the Veteran from the VA Medical Center (VAMC) in Gainesville, Florida, from January 1994 to March 1995.  A response from the Gainesville VAMC dated in March 2011 indicates that there were no records regarding the Veteran for the period identified.  The RO notified the Veteran of the missing records in June 2012.  The Veteran responded in June 2012 and indicated that he had no such records in his possession.  A formal finding of unavailability of these outpatient treatment records was made in June 2012.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Joint Pains

The record shows that the Veteran is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations from August 1990 to April 1991, and, therefore, the initial threshold criterion is met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. 
§ 3.317. 

The Veteran alleges entitlement to service connection for joint pains, to include his bilateral knees and shoulders.  A January 1991 report of medical history taken prior to separation from service reveals the Veteran reported swollen and painful knees, as well as trick and locked knees and shoulders.  Post-service, the Veteran has been simply diagnosed with patellofemoral syndrome (knee pain) and bilateral knee and shoulder strain.  There has been no separately diagnosed disability manifested by shoulder and knee pain, to include such disabilities as arthritis.  X-rays of the shoulders and knees have been repeatedly negative dating back to 1995.  He has also endorsed feet and elbow pain as well, again with no separately identifiable disability.  

The Veteran testified that he has suffered from ongoing joint pains, to include his bilateral knees and shoulders since service.  The Veteran is competent to report that his joint problems have existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to his joint pains following service to be credible, especially in light of the service treatment records dated in 1991 showing similar complaints.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Based on the evidence of record, and affording the Veteran all reasonable doubt, service connection for joint paints due to undiagnosed illness based on PGW service, to include bilateral knee and shoulder pains, is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


Genital Warts, Shingles, Herpes

The Veteran alleges entitlement to service connection for genital warts, shingles, and herpes.  The service treatment records do show treatment for all three conditions between 1980 and 1981; however, all the conditions resolved and were not found on physical examinations in 1983, 1984, 1987, and 1991.  

The evidence of record fails to document shingles, genital warts, or herpes following his discharge from service that is attributable to the Veteran's military service, to include VA examinations in 2011 and 2012.  See Boyer, supra.  In the absence of proof of such disability there are no valid claims for service connection.  

As a preponderance of the evidence is against entitlement to service connection for  shingles, herpes, and genital warts, denial of the benefits sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


Broken Ribs

The Veteran alleges entitlement to service connection for broken ribs.  The service treatment records do not show any treatment for broken ribs in service.  

The evidence of record, to include multiple chest x-rays, fails to document any broken ribs following his discharge from service that is attributable to the Veteran's military service.  See Boyer, supra.  In the absence of proof of such disability there is no valid claim for service connection.  

As a preponderance of the evidence is against entitlement to service connection for   broken ribs, denial of the benefits sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz , supra; Gilbert, supra. 


ORDER

Service connection for joint paints due to undiagnosed illness based on PGW service, to include bilateral knee and shoulder pains, is granted.

Service connection for genital warts is denied.

Service connection for shingles with residuals of nerve and joint pains is denied.

Service connection for herpes is denied. 

Service connection for broken ribs is denied.


REMAND

The Veteran has also filed claims of entitlement to service connection for bilateral vision loss and skin rash.  A preliminary review of the record reveals the matters are not ready for appellate disposition.

The Veteran's service treatment records show that he treated for complaints of left eye blurred vision and irritation and a foreign body in his right eye.  He reported eye trouble on his 1991 report of medical history taken a separation.  Post-service, he testified that he has had continued problems with vision loss and floaters.  He has been variously diagnosed with (not inclusive list) suspect glaucoma, cataracts, asteroid hylarosis, and presbyopia.  The Veteran has not been afforded an eye VA examination in connection with his claim.  A VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
An addendum opinion is necessary with regard to the claim for a skin rash.  Service treatment records show the Veteran was treated for a generalized pruritic rash, scabies, and seborrheic dermatitis during service.  Post-service, the Veteran has been variously diagnosed with and treated for eczema, xerosis, tinea pedis, and tinea corpis.  The April 2008 VA examiner adequately addressed the etiology of the xerosis; however, the February 2011 VA examiner found that no opinion was necessary as eczema and seborrheic dermatitis were not found on the current examination.  The examiner also did not address the findings of tinea corpis and pedis in the record.  The Board finds this opinion inadequate as VA outpatient treatment records show continued treatment for eczema, tinea pedis, and tinea corpis.  A new opinion must be sought upon Remand.  38 U.S.C.A. § 5103A.     

Updated records of any subsequent treatment the Veteran has received for the claimed bilateral vision loss and skin rash are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his bilateral vision loss and skin rash.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for a VA eye examination.  The examiner is asked to provide an opinion as follows.  

Please state whether the Veteran has any current disability manifested by bilateral vision loss and if so, whether it is at least as likely as not (a 50 percent probability or greater) that it had its onset during or was caused by the Veteran's service.  The examiner must make specific reference to the Veteran's service treatment records showing treatment for complaints of left eye blurred vision and irritation and a foreign body in his right eye, as well as the reported eye trouble on his 1991 medical history taken at separation.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  Please request an addendum opinion from the examiner who conducted the February 2011 VA examination, if available, otherwise such opinion must be requested from another qualified provider.  The examiner is asked to provide an opinion as follows.  

Please state whether the Veteran's eczema, tinea pedis, and tinea corpis are at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.   The examiner must make specific reference to the Veteran's service treatment records showing treatment for a generalized pruritic rash, scabies, and seborrheic dermatitis.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


